                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:18-CR-220 JCM (CWH)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     ARCHIE ELMER-LOKELA GORAI,
               11                                        Defendant(s).
               12
               13            Presently before the court is Archie Elmer-Lokela Gorai’s (“defendant”) emergency
               14     motion for compassionate release from incarceration. (ECF No. 89). In light of the COVID-19
               15     crisis, defendant—an asthmatic—requests compassionate release from incarceration so that he
               16     can “serve his custodial sentence in strict home detention with his wife in order to protect him
               17     from exposure to or, worse yet, affliction with the novel coronavirus (“COVID-19”), at least
               18     until the pandemic subsides and the Federal Bureau of Prisons is in a position to safeguard
               19     inmates.” Id. at 1.
               20            The court has reviewed defendant’s motion and finds that emergency treatment may be
               21     appropriate. The court sets the following briefing schedule.
               22            Accordingly,
               23            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the United States of
               24     America shall file its response to defendant’s motion on or before Tuesday, April 14, 2020.
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that defendant shall file his reply, if any, on or before
                2     Friday, April 17, 2020.
                3            DATED April 8, 2020.
                4                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
